Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION           
            This action is response to the communication filed on June 25, 2020. Claims 1-20 are pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin et al. (Pub. No: US 20200201655 A1) in the view of Smith et al. (Pub. No. : US 20180365585 A1) and Meister et al. (Pub. No: US 20210303155 A1).

As to claim 1 Griffin teaches a method comprising: 
receiving, by a quantum file manager executing on at least one processor device, a request to copy a source quantum file comprising a plurality of source qubits into a target quantum file (paragraphs [0032]-[0034]); 
accessing a source quantum file registry record corresponding to the source quantum file, the source quantum file registry record identifying the plurality of source qubits and a location of each source qubit of the plurality of source qubits paragraph [0032]; and 
generating a target quantum file registry record corresponding to the target quantum file, the target quantum file registry record identifying the plurality of target qubits and a location of each target qubit of the plurality of target qubits paragraphs [0029]-[0030].
Griffin does not explicitly disclose but Smith teaches allocating a plurality of target qubits equal in number to the plurality of source qubits (Paragraphs [0016]-[0018]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Griffin by adding above limitation as taught by Smith to improve or optimize computing performance (Smith, paragraph [0019]).
Griffin and Smith do not explicitly disclose but Meister teaches copying data stored by each source qubit of the plurality of source qubits to a corresponding target qubit of the plurality of target qubits paragraphs [0269]. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Griffin and Smith by adding above limitation as taught by Meister to improve the operation of the storage system (Meister, paragraph [0107]).

As to claim 2 Griffin together with Smith and Meister teaches a method according to claim 1. Smith teaches prior to allocating the plurality of target qubits, determining that the plurality of target qubits is available for allocation, wherein allocating the plurality of target qubits equal in number to the plurality of source qubits is responsive to determining that the plurality of target qubits is available for allocation paragraphs [0016]-[0018].

As to claim 3 Griffin together with Smith and Meister teaches a method according to claim 1. Smith teaches allocating the plurality of target qubits comprises requesting, by the quantum file manager, allocation of the plurality of target qubits from a specified quantum computing device paragraphs [0016]-[0018].

As to claim 4 Griffin together with Smith and Meister teaches a method according to claim 1. Griffin teaches obtaining exclusive access to the plurality of source qubits and the plurality of target qubits paragraphs [0027]-[0028].

As to claim 5 Griffin together with Smith and Meister teaches a method according to claim 1. Griffin teaches determining that each source qubit of the plurality of source qubits is in an entanglement state of not entangled; wherein allocating the plurality of target qubits equal in number to the plurality of source qubits is responsive to determining that each source qubit of the plurality of source qubits is in an entanglement state of not entangled paragraphs [0027]-[0036].

As to claim 5 Griffin together with Smith and Meister teaches a method according to claim 1. Griffin teaches determining that each source qubit of the plurality of source qubits is not in a state of superposition, wherein allocating the plurality of target qubits equal in number to the plurality of source qubits is responsive to determining that each source qubit of the plurality of source qubits is not in a state of superposition paragraph [0043].

As to claim 7 Griffin together with Smith and Meister teaches a method according to claim 1. Griffin teaches the target quantum file comprises an existing target quantum file and generating the target quantum file registry record comprises updating the target quantum file registry record corresponding to the existing target quantum file to identify the plurality of target qubits and the location of each target qubit of the plurality of target qubits paragraphs [0030]-[0036].

As to claim 8 Griffin together with Smith and Meister teaches a method according to claim 1. Smith teaches verifying the sequence of the plurality of target qubits using a quantum file specification corresponding to the source quantum file paragraphs [0038]-[0039].

As to claim 9 Griffin together with Smith and Meister teaches a method according to claim 1. Griffin teaches the quantum file specification corresponding to the source quantum file comprises a Quantum Assembly (QASM) file corresponding to the source quantum file paragraphs [0036]-[0039].

As to claim 10 Griffin together with Smith and Meister teaches a method according to claim 1. Griffin teaches subsequent to generating the target quantum file registry record: deleting the source quantum file registry record; deallocating the plurality of source qubits; and updating the target quantum file registry record to have a same quantum file identifier as the source quantum file registry record paragraphs [0029]-[0039].

	As to claims 11-20, they have similar limitations as of claims 1-10 above. Hence, they are rejected under the same rational as of claims 1-10 above.

	Examiner's Note: Examiner has cited particular columns and line numbers or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context.
Conclusion
            The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559. The examiner can normally be reached M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MD I UDDIN/Primary Examiner, Art Unit 2169